

	

		II

		109th CONGRESS

		2d Session

		S. 2237

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2006

			Mr. Santorum (for

			 himself, Mr. Nelson of Florida, and

			 Mr. Kyl) introduced the following bill;

			 which was read twice and referred to the Committee on Foreign

			 Relations

		

		A BILL

		To withhold United States assistance from the Palestinian

		  Authority until certain conditions have been satisfied. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Palestinian Compliance Act of

			 2006.

		2.FindingsCongress makes the following

			 findings:

			(1)Harakatu

			 I-Mujawamati I-Islamiya, which translated in English means the Islamic

			 Resistance Movement, was founded in Gaza by Sheikh Ahmad Yassin.

			(2)The Islamic

			 Resistance Movement, also known as Hamas has been designated as

			 a Foreign Terrorist Organization by the Secretary of State.

			(3)The Hamas

			 resistance movement, which evolved from the Muslim Brotherhood in 1987, won 74

			 seats of the 132-seat legislature in the January 26, 2006, Palestinian

			 parliamentary elections.

			(4)Hamas, which has

			 been designated by the Governments of the United States, Canada, and Israel and

			 by the European Union as a terrorist organization, has carried out hundreds of

			 terrorist attacks, which have killed hundreds of civilians and injured

			 thousands more.

			(5)In 2001, the

			 United States Government, under the authority of Executive Order No. 13224 (50

			 U.S.C. 1701 note; prohibiting transactions with persons who support terrorism),

			 blocked the assets of 3 entities, The Holy Land Foundation for Relief and

			 Development, Beit al-Mal Holdings, and Al-Aqsa Islamic Bank, because these

			 entities were providing financial and material support to Hamas.

			(6)Article 11 of the

			 Hamas charter states the following: The Islamic Resistance Movement

			 believes that the land of Palestine is an Islamic Waqf consecrated for future

			 Moslem generations until Judgement Day. It, or any part of it, should not be

			 squandered: it, or any part of it, should not be given up. Neither a single

			 Arab country nor all Arab countries, neither any king or president, nor all the

			 kings and presidents, neither any organization nor all of them, be they

			 Palestinian or Arab, possess the right to do that. Palestine is an Islamic Waqf

			 land consecrated for Moslem generations until Judgement Day..

			(7)Article 13 of the

			 Hamas charter states, There is no solution for the Palestinian question

			 except through Jihad. Initiatives, proposals and international conferences are

			 all a waste of time and vain endeavors..

			(8)Hamas receives

			 financial support from the Islamic Republic of Iran, a state sponsor of

			 terrorism, as well as charitable donations and remittances from Arab

			 expatriates and commercial enterprises.

			(9)Hamas has a

			 budget estimated at $70,000,000, with 85 percent of these funds coming from

			 outside sources.

			(10)According to the

			 Israel Defense Forces, Hamas has killed nearly 300 and wounded over 2,000

			 Israeli citizens since September 2000.

			(11)According to the

			 Office of the Coordinator for Counterterrorism of the Department of State, in

			 2003 and 2004, terrorist attacks by Hamas, the Palestinian Islamic Jihad (PIJ),

			 the al-Aqsa Martyrs Brigade, and the Popular Front for the Liberation of

			 Palestine (PFLP) killed almost 300 people in Israel, the West Bank, and

			 Gaza.

			(12)Section 550(a)

			 of the Foreign Operations, Export Financing, and Related Programs

			 Appropriations Act, 2006 (Public Law 109–102; 119 Stat. 2217) provides,

			 None of the funds appropriated by this Act to carry out the provisions

			 of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated

			 or expended with respect to providing funds to the Palestinian

			 Authority..

			3.Prohibition of

			 financial assistance to the Palestinian AuthoritySection 550 of the Foreign Operations,

			 Export Financing, and Related Programs Appropriations Act, 2006 (Public Law

			 109–102; 119 Stat. 2217) is amended by striking subsection (b) and inserting

			 the following:

			

				(b)WaiverThe prohibition included in subsection (a)

				shall not apply if the President certifies in writing to the Speaker of the

				House of Representatives and the President Pro Tempore of the Senate that the

				Palestinian Authority has—

					(1)denounced

				terrorism and expressed a commitment to combating terrorism;

					(2)committed to

				disarming terrorists and disarming and dismantling terrorist networks, groups,

				and entities;

					(3)committed to

				eliminating the incitement of terrorism and the commemoration of terrorists in

				Palestinian society;

					(4)pledged to uphold

				the human rights, civil liberties, and religious liberties of the Palestinian

				people;

					(5)recognized

				Israel’s right to exist and taken appropriate steps to amend The

				Covenant of the Islamic Resistance Movement dated August 18, 1988, to

				delete statements that are hostile to Israel and that support the use of

				violence;

					(6)renounced the use

				of violence as a means to resolve disputes between entities; and

					(7)committed to

				prosecuting those individuals, entities, and organizations that have committed

				acts of

				terrorism.

					.

		

